FERGUSON, J.
(concurring)
It is factually significant that the mother and children moved to Texas, without objection from the father, soon after the parties’ 1983 dissolution of marriage. A Texas action filed by the mother, also related to custody and visitation issues, was stayed by the Texas court pending the Florida court’s resolution of the jurisdictional issue. On these facts we conclude that the trial court’s decision to defer to the Texas court did not violate the Uniform Child Custody Jurisdiction Act (UCCJA). See § 61.1316, Fla.Stat. (1989); Genoe v.. Genoe, 515 So.2d 237 (Fla. 4th DCA) (approving trial court order declining to exercise jurisdiction where New Jersey was home state of children and New Jersey had closer connections with children and mother, even though family originally resided in Florida and father remained there), rev. denied, 513 So.2d 1061 (Fla.1987).